Citation Nr: 1638755	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for fungal infection, left great toe.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability, to include an enlarged heart and ischemic heart disease.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial compensable rating for callous of the right foot.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1966 to May 1968 and again from November 1990 to April 1991.  The Veteran's first period of service included service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  In a September 2010 rating decision, service connection was denied for a low back disability, callous of the right foot, fungal infection of the great toe of the left foot, hypertension, and it was determined that new and material evidence had not been received to reopen the claim of service connection for defective hearing.  A November 2010 rating decision denied service connection for ischemic heart disease.  The Veteran perfected an appeal on all issues.

In a June 2011 rating decision, service connection for bilateral hearing loss was granted and a noncompensable rating was assigned.  The Veteran perfected an appeal as to the assigned rating.  A December 2012 rating decision granted service connection for callous of the right foot and a non-compensable rating was assigned.  The Veteran perfected an appeal as to the assigned rating.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in June 2016.  A transcript of the hearing is in the claims folder.  

The Board addresses the issues of entitlement to service connection for low back disability and a compensable rating for right foot callus in the DECISION below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar disc disease is attributed to his in-service duties.

2.  The Veteran's right foot callous disability results in disability which is analogous to a painful scar.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar disc disease have been met.  38°U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for a 10 percent initial rating for service-connected right foot callus have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§°3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118 Diagnostic Codes 7804, 7819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

A pre-adjudicatory AOJ letter dated in March 2010 fully satisfied the VCAA requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), post-service VA and private treatment records and lay statements of argument.  In addition, the Veteran was afforded a pertinent VA examination for his right foot callus which is supplemented by clinic records as well as lay descriptions.  There is no lay or medical evidence of a material increase in severity since the last VA examination.  As such, the Board finds that the VA examination report of record is adequate to make a determination on the right foot callus claim being decided on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided on appeal are ready to be considered on the merits.

Low Back Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran reports that he has had continuous back pain since his second period of active service.  He specifies that while in service, he would do tank missions where he was cramped in a tank for 20 to 21 hours nonstop.  See Board Hearing Transcript, p. 3.

Service treatment records are silent for any treatment or complaints of low back pain.  

Post-service treatment records demonstrate complaints of low back pain.  In April 2012, the Veteran was diagnosed with arthritic changes of the spine and sclerosis of the lower right thoracic spine.  However, the treating physician did not provide an etiology of the Veteran's low back conditions.  See Private Treatment Records dated April 11, 2012.

The record contains a statement from the Veteran's private doctor, Dr. J.J.K.  In his statement, Dr. J.J.K., who has been treating the Veteran since 1995, opines that the Veteran's lumbar disc disease is related to his second period of service.  In so finding, Dr. J.J.K. reasoned that due to the Veteran's tall stature and being cramped while in the tank for long periods, he developed lumbar disc disease.  See Statement from Dr. J.J.K. dated July 20, 2016.

The Board finds that service connection for lumbar disc disease is warranted.  The most probative evidence of record is the recent statement from the Veteran's treating physician.  Dr. J.J.K. demonstrates familiarity with the Veteran's service and medical history and has provided a positive nexus with adequate rationale.  Given that there is no evidence to the contrary, service connection for lumbar disc disease is warranted.  

Right Foot Callus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's right foot callous is currently rated non-compensable under 38 C.F.R. § 4.75, Diagnostic Code 5299-5284.  The use of the "99" diagnostic code reflects the disability is unlisted.  Thus, the foot disability has been rated by analogy under Diagnostic Code 5284, Other Foot Injuries.  Under Diagnostic Code 5284, a 10 percent evaluation is warranted for a moderate foot injury; a 20 percent evaluation is warranted for a moderately severe foot injury; a 30 percent evaluation is warranted for a severe foot injury.  In addition, if there is an actual loss of use of the foot, a 40 percent evaluation is assigned.

Post-service treatment records document complaint of a 2-year history of pain and tenderness due to thick right foot callus.  See VA Treatment Record dated May 19, 2009.  At that time, the Veteran underwent debridement of keratoma/callus at the right 2nd metatarsal head.

Private clinic records in 2012 also reflect complaint of right foot callus which was confirmed by examination.  The Veteran was prescribed salicylic acid.

The Veteran was afforded a VA examination in relation to his claim in 2012.  At that time, the examiner noted a small callus on the plantar surface of the right foot at level of second metatarsal head.  However, there were no symptoms noted.  The Veteran was also diagnosed with bilateral pes planus, which resulted in pain.  See VA Examination dated October 29, 2012.

Based on review of the record, the Board finds that a 10 percent rating for the service-connected right foot callous is warranted.  Here, the Board notes the lay reports of pain and difficulty standing or wearing shoes for long periods of time.  See Statement in Support of Claim dated January 24, 2011.  As a lay person, the Board notes that the Veteran is competent to report his observable symptoms.  The May 2009 VA treatment record reflects tender and painful callus requiring debridement.  

While the AOJ has rated this case by analogy to an other foot injury, the Board also finds that the criteria for benign skin neoplasms would also be an appropriate analogy.  Under the criteria in effect for this appeal, benign neoplasms may be rated as scars or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  Under Diagnostic Code 7804, a 10 percent rating is warranted for one scar that is painful.  The Veteran's description of painful and tender right foot callus is consistent with the clinic records showing debridement of right foot callus.  Thus, a 10 percent rating is warranted under Diagnostic Code 7819.

In so holding, the Board acknowledges the 2012 VA examiner's opinion which attributed pain to the non-service-connected bilateral pes planus.  However, this opinion is outweighed by the Veteran's descriptions and the May 2009 VA clinic record.

However, the Board does not find any basis for a rating greater than 10 percent for any time during the appeal period.  The lay and medical evidence only reflects one callus on the right foot.  Thus, a higher rating is not warranted based upon the number of callus lesions involved.  Furthermore, there is no lay or medical evidence of callus involvement of an area of 6 square inches or more.

As for an analogy to a foot disability, the Veteran has been described orthotics.  He credibly reports pain and difficulty standing or wearing shoes for long periods of time.  The Board deems the Veteran's description of symptoms and limitations to be credible.  However, the lay and medical evidence does not describe an overall impairment approximating the level of a moderately severe foot injury, or any other functional limitation not contemplated by the 10 percent rating for painful callus.  There is no doubt of material fact to be resolved in the Veteran's favor.  Thus, the claim for a rating greater than 10 percent must be denied.

The Board further acknowledges the provisions pertaining to referral for an extraschedular rating under 38 C.F.R. § 3.321(b).  In so doing, the Board must consider whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Consistent with Johnson, the Board will defer referral for extraschedular consideration pending additional development of the claim for a compensable rating for bilateral hearing loss.


ORDER

Entitlement to service connection for lumbar disc disease is granted.

Entitlement to an initial 10 percent rating for right foot callous is granted.


REMAND

For the remaining issues on appeal, further development is necessary before appellate adjudication.

The Board first observes that it does not appear that complete service treatment records (STRs) for the time period from May 1966 to May 1968 were associated with the claims folder in connection with an AOJ rating activity in January 1990.  The Veteran had a subsequent period of active service from November 1990 to April 1991.  He also had National Guard service.

The record reflects that, in May 2010, the AOJ received some National Guard records which were mostly personnel records and included a periodic examination report.  They do not appear complete.  Notably, a May 2010 communication from the Office of the Adjutant General for South Carolina indicated that service personnel records were being forwarded but that additional records had been shipped to St. Louis. 

The September 2010 rating decision states that STRs for the time period from November 1990 to April 1991 were reviewed, but no specific STR for this time period was cited.

Overall, a review of the record does not establish that STRs for the time period from November 1990 to April 1991 have been associated with the claims folder.  Additionally, the record does not establish that complete National Guard records are associated with the claims folder.  Therefore, the Board must remand the remaining service connection claims to obtain these federal records.

Hypertension

The Veteran essentially claims that his hypertension first manifested while serving in the National Guard, and that such disability was aggravated during his period of service from November 1990 to April 1991.

For reference purposes, VA considers systolic predominantly 160 mm Hg or more, or diastolic pressure predominantly 90 mm Hg or more.  See M21-1, III.iv.4.E.1.a.  Pre-hypertension is defined as systolic pressure between 120mm and 139mm and diastolic pressure from 80mm to 89mm.  M21-1, III.iv.4.E.1.a.  M21-1, III.iv.4.E.1.d.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times at least three different days.  M21-1, III.iv.4.E.1.c.

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Here, the record includes a 1998 National Guard examination report reflecting that the Veteran had been prescribed blood pressure medications.  The Veteran reported being on medications for the last 8 years, which would be close in proximity to the Veteran's discharge from his second period of active service.

Additionally, the Veteran served in Vietnam during the Vietnam War.  The Board observes that a National Academy of Sciences (NAS) article concluded that there is limited or suggestive evidence of an association between Agent Orange exposure and hypertension.  See Nat'l Acad. of Sci., Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011). 

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  An indication that the disability or persistent or recurrent symptoms of a disability "may be associated" with the Veteran's service or service-connected disability, is a low threshold to trigger the necessity of a medical examination.  McLendon, 20 Vet. App. at 83.  The NAS article satisfies this threshold by suggesting a possible association between Agent Orange exposure and hypertension.  As such, VA's duty to assist requires that an additional medical opinion addressing herbicide exposure be obtained.

Heart Disability

The Veteran's claim for service connection was denied because he did not have a current diagnosis.  

Treatment records demonstrate that the Veteran has been diagnosed with cardiomyopathy.  See VA Treatment Record dated April 11, 2012.  To date, the Veteran has not been afforded a VA examination in relation to his heart disability claim.  Upon remand, an examination and opinion should be obtained to determine the nature and etiology of the Veteran's current heart disability.  

In addition, the Veteran asserts that he was diagnosed with a heart disability in 1995 by Dr. J.J.K.  Upon remand, the AOJ should attempt to obtain the treatment records, or alternatively authorization to obtain the records, from the Veteran pertaining to his early diagnosis.

Bilateral Hearing Loss

At the Board hearing, the Veteran reported that his hearing disability has worsened since his last VA examination.  Another examination is necessary to determine the current severity of the Veteran's service-connected hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2014.  The AOJ should also obtain the actual audiometric results from an audiological assessment conducted at the Dorn Veteran's Hospital on May 21, 2009, if available. 

2.  Associate with the claims folder complete STRs for the time period from November 1990 to April 1991 as well as complete STRs for the Veteran's National Guard service.

3.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities, including medical treatment records from Dr. J.J.K dating back to 1995.  Attempts to obtain this information should be documented in the record.

4.  After records development is completed, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his hypertension.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and after examination of the Veteran, the examiner should respond to the following:

a) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's hypertension is etiologically related to his herbicide exposure in Vietnam;  
b) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's hypertension had its onset during service from November 1990 to April 1991; OR  
c) If there is clear and unmistakable evidence that hypertension existed prior to the period of service from November 1990 to April 1991, is it clear and unmistakable that the Veteran's hypertension was not aggravated by his second period of active service.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any heart disability or disabilities the Veteran may have.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and after examination of the Veteran, the examiner should respond to the following:

a) The examiner should list the Veteran's current heart disabilities, including whether he manifests ischemic heart disease; and
b) For each heart disability diagnosed, the examiner is to provide an opinion, consistent with should medical principles, as to whether it is at least as likely as not (i.e. there is at least 50 percent probability) that any current heart disability had its onset during the Veteran's military service or is otherwise traceable thereto, including herbicide exposure.

6.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing disability.  The examiner must discuss any functional limitations caused by the Veteran's hearing loss disability. 

7.  After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


